Citation Nr: 1217316	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  09-21 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent prior to January 8, 2008, and in excess of 20 percent from January 8, 2008, for degenerative disc disease of the lumbar spine.  

2.  Entitlement to an initial compensable evaluation for radiculopathy of the right lower extremity, secondary to degenerative disc disease of the lumbar spine.  

3.  Entitlement to an initial compensable evaluation for radiculopathy of the left lower extremity, secondary to degenerative disc disease of the lumbar spine.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from November 2000 to December 2003 and from November 2004 to December 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision by the RO which granted service connection for degenerative disc disease of the lumbar spine, initially rated 10 percent disabling from December 14, 2007, and a July 2008 decision which assigned an increased evaluation to 20 percent for the low back disability; effective from January 8, 2008, and assigned separate noncompensable evaluations for radiculopathy of the right and left lower extremities, secondary to the low back disability.  A hearing at the RO before the undersigned was held in January 2012.  

The issue of an increased evaluation for degenerative disc disease of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran's low back disability has been productive of neurologic impairment of the right lower extremity that results in disability analogous to mild incomplete paralysis of the sciatic nerve.

2.  The Veteran's low back disability has been productive of neurologic impairment of the left lower extremity that results in disability analogous to mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 10 percent for radiculopathy of the right lower extremity associated with degenerative disc disease of the lumbar spine are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2011).  

2.  The criteria for an initial evaluation of 10 percent for radiculopathy of the left lower extremity associated with degenerative disc disease of the lumbar spine are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the January 2012 Board hearing, the Veteran and his representative indicated that a grant of separate 10 percent ratings for his right and left lower extremity radiculopathy would satisfy his appeal.  In this decision, the Board grants separate 10 percent evaluations for his right and left lower extremity disability.  Generally, a claimant seeking a higher VA disability rating will be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (stating that a claimant may limit their claim or appeal to the issue of entitlement to a particular disability rating that is less than the maximum allowed by law for a specific service- connected condition, but, where there is no clearly expressed intent to limit the appeal, VA is required to consider entitlement to all available ratings for that condition).  In this case, because the Veteran expressly limited his appeal and the Board is granting the benefit sought by the Veteran, the grant of the separate 10 percent ratings constitutes a full grant of the benefit sought.  As such, no discussion of VA's duty to notify or assist is necessary.

When, as here, the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1 (2011).  

The Veteran's right and left lower extremity neurological symptoms are rated noncompensably disabling under Diagnostic Code (DC) 8520 for incomplete paralysis of the sciatic nerve.  A 10 percent evaluation may be assigned for mild incomplete paralysis.  Incomplete paralysis with moderate and moderately severe symptomatology warrants a 20 percent and a 40 percent evaluation, respectively.  Incomplete paralysis with severe symptomatology and marked muscular atrophy warrants a 60 percent evaluation.  An 80 percent rating is warranted for complete paralysis of the nerve when the foot dangles and drops and there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a; DC 8520 (2011).  

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).  

The objective findings on all of the medical reports and examinations reflect mild neurological impairment, which is consistent with the Veteran's competent and credible report of right and left lower extremity symptoms.  As noted above, at the January 2012 Board hearing, the Veteran indicated that a grant of separate 10 percent ratings for his right and left lower extremity radiculopathy would satisfy his appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  In light of the foregoing, the Board's determinations granting separate 10 percent ratings for right and left lower extremity impairment constitutes a full grant of the benefit sought.  


ORDER

An increased evaluation to 10 percent for radiculopathy of the right lower extremity is granted, subject to VA regulations concerning the payment of monetary benefits.  

An increased evaluation to 10 percent for radiculopathy of the left lower extremity is granted, subject to VA regulations concerning the payment of monetary benefits.  

REMAND

At the hearing in January 2012, the Veteran testified that he had flare-ups about five times a month and indicated that his low back disability had worsened since the most recent VA examination in March 2009.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his low back disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this claim.  

On remand, the RO should associate any pertinent outstanding records with the claims folder. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated him for his low back disability since April 2011.  After securing the necessary release, obtain copies of all medical records from the identified treatment sources, including any VA treatment records not already of record, and associate them with the claims folder.  

2.  Notify the Veteran that he may submit lay statements from himself as well as from individuals who have first-hand knowledge of the nature, extent and severity his low back symptoms.  

3.  The Veteran should be afforded an appropriate VA examination to determine the current severity of his low back disability.  All indicated tests and studies are to be performed.  The claims folder must be made available to and reviewed by the examiner 

The examiner should identify all back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's back, i.e. the extent of the Veteran's pain free motion.

In addition, if possible, the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

The examiner must state whether the Veteran has bowel or bladder problems related to his low back disability.  The examiner must also indicate the impact the Veteran's low back disability has on his ability to secure or follow a substantially gainful occupation.  All findings and conclusions should be set forth in a legible report.

4.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


